Case: 4:18-cv-01208-CDP Doc. #: 59 Filed: 07/09/21 Page: 1 of 3 PageID #: 3090

                              United States Court of Appeals
                                     For The Eighth Circuit
                                     Thomas F. Eagleton U.S. Courthouse
                                     111 South 10th Street, Room 24.329
                                    St. Louis, Missouri 63102
                                                                             VOICE (314) 244-2400
Michael E. Gans
                                                                               FAX (314) 244-2780
 Clerk of Court
                                                                             www.ca8.uscourts.gov

                                                           July 09, 2021


Mr. David E. Larson
MARTIN & PRINGLE
Suite 920
4435 Main Street
Kansas City, MO 64111

         RE: 20-1912 A-B Empl. Credit Union v. Travelers Property Casualty Co, et al

Dear Counsel:

       The court has issued an opinion in this case. Judgment has been entered in accordance
with the opinion. The opinion will be released to the public at 10:00 a.m. today. Please hold the
opinion in confidence until that time.

        Please review Federal Rules of Appellate Procedure and the Eighth Circuit Rules on post-
submission procedure to ensure that any contemplated filing is timely and in compliance with the
rules. Note particularly that petitions for rehearing and petitions for rehearing en banc must be
received in the clerk's office within 14 days of the date of the entry of judgment. Counsel-filed
petitions must be filed electronically in CM/ECF. Paper copies are not required. No grace period
for mailing is allowed, and the date of the postmark is irrelevant for pro-se-filed petitions. Any
petition for rehearing or petition for rehearing en banc which is not received within the 14 day
period for filing permitted by FRAP 40 may be denied as untimely.

                                                           Michael E. Gans
                                                           Clerk of Court

ALK

Enclosure(s)

cc:      Mr. William Rick Griffin
         Mr. Patrick J. Kenny
         Mr. Gregory J. Linhares
         Mr. Jonathan Ryan Shulan

           District Court/Agency Case Number(s): 4:18-cv-01208-CDP




      Appellate Case: 20-1912       Page: 1         Date Filed: 07/09/2021 Entry ID: 5053226
Case: 4:18-cv-01208-CDP Doc. #: 59 Filed: 07/09/21 Page: 2 of 3 PageID #: 3091




                 United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1912
                         ___________________________

                     Anheuser Busch Employee Credit Union

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

Travelers Property Casualty Company of America; Charter Oak Fire Insurance Company

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: April 15, 2021
                                Filed: July 9, 2021
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, COLLOTON and ERICKSON, Circuit Judges.
                              ____________

PER CURIAM.

      In this insurance coverage dispute, Anheuser Busch Employee Credit Union
appeals the district court’s1 adverse grant of summary judgment. Having carefully

      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.



   Appellate Case: 20-1912     Page: 1     Date Filed: 07/09/2021 Entry ID: 5053226
Case: 4:18-cv-01208-CDP Doc. #: 59 Filed: 07/09/21 Page: 3 of 3 PageID #: 3092




reviewed the record and the parties’ arguments, we find no basis for reversal. See
Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc) (“This
court reviews de novo a grant of summary judgment.”). The judgment is affirmed. See
8th Cir. R. 47B.
                       ______________________________




                                        -2-



   Appellate Case: 20-1912   Page: 2     Date Filed: 07/09/2021 Entry ID: 5053226
